                                            Case 4:17-cr-00327-JD Document 36 Filed 09/17/20 Page 1 of 2
                                                                                                                      
                                                                                                                        Sep 17 2020

                                   1                                                                                
                                                                                                                 
                                   2                                                                             
                                                                                                                        
                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                          Case No. 17-cr-00327-JD-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE DETENTION PENDING
                                                 v.                                         REVOCATION HEARING
                                  10

                                  11     JOEL ALBERTO CAMPOS-GONZALEZ,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In accordance with the Bail Reform Act, 18 U.S.C. §§ 3142, 3143(a), and Federal Rule of

                                  15   Criminal Procedure 32.1, the United States moves for detention of defendant Joel Alberto

                                  16   Campos-Gonzalez, pending a hearing before the district judge regarding revocation of his

                                  17   supervised release. The Court held a detention hearing by videoconference, with Mr. Campos-

                                  18   Gonzalez’s consent, on September 17, 2020.

                                  19          Mr. Campos-Gonzalez waived written findings of fact and a written statement of the

                                  20   reasons for detention; the United States concurs in the waiver.

                                  21          Having considered the factors set forth in 18 U.S.C. § 3142(g), the matters in the petition,

                                  22   and the proffers of counsel for Mr. Campos-Gonzalez and for the United States, the Court

                                  23   concludes that Mr. Campos-Gonzalez has not met his burden to show by clear and convincing

                                  24   evidence that he is not a danger to the community and that he will not flee or fail to appear for

                                  25   court as required. Fed. R. Crim. P. 32.1(a)(6). Accordingly, the Court orders Mr. Campos-

                                  26   Gonzalez detained pending a revocation hearing to be conducted pursuant to Fed. R. Crim. P.

                                  27   32.1(b)(2).

                                  28          Mr. Campos-Gonzalez is committed to the custody of the Attorney General or his
                                            Case 4:17-cr-00327-JD Document 36 Filed 09/17/20 Page 2 of 2




                                   1   designated representative for confinement in a corrections facility separate, to the extent

                                   2   practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

                                   3   Mr. Campos-Gonzalez shall be afforded a reasonable opportunity for private consultation with

                                   4   defense counsel. On order of a court of the United States or on the request of an attorney for the

                                   5   United States, the person in charge of the corrections facility shall deliver Mr. Campos-Gonzalez

                                   6   to the United States Marshal for the purpose of an appearance in connection with a court

                                   7   proceeding.

                                   8          IT IS SO ORDERED.

                                   9   Dated: September 17, 2020

                                  10

                                  11
                                                                                                    VIRGIN
                                                                                                    VIRGINIA
                                                                                                         INIA K.K DEMARCHI
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
